—Judgment, Supreme Court, Bronx County (Lawrence Tonetti, J.), rendered March 10, 1997, convicting defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in the third degree, and sentencing him to a term of 1 to 3 years, and order, same court and Justice, entered on or about June 18, 1997, which denied defendant’s motion pursuant to CPL 440.10 to vacate the judgment of conviction, unanimously affirmed.
Defendant’s motion to withdraw his plea of guilty was properly denied without a hearing, where defendant had a reasonable opportunity, including his statements to the court immediately prior to sentencing, to advance his claim that he was *526coerced into pleading guilty, and the record, which includes a careful allocution by the court, demonstrates that defendant’s plea was knowing, intelligent and voluntary (see, People v Frederick, 45 NY2d 520). Defendant’s CPL article 440 motion was properly denied.
We perceive no abuse of sentencing discretion. Concur—. Rosenberger, J. P. Ellerin, Tom and Mazzarelli, JJ.